    Case 3:09-cv-02269-N Document 83 Filed 12/20/18                            Page 1 of 9 PageID 912



                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                                           Plaintiff,
                                                                             Civil Action:
                              v.                                             03:09-CV-02269-N

HOME SOLUTIONS OF AMERICA,
INC., et al.,

                                           Defendants.



                                 AMENDED FINAL JUDGMENT
                           AS TO DEFENDANT JEFFREY M. MATTICH

         The Securities and Exchange Commission having filed a Complaint and Defendant

Jeffrey M. Mattich1 (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Amended Final Judgment (“Amended Final Judgment”); waived findings of fact and conclusions

of law; and waived any right to appeal from this Amended Final Judgment:

                                                         I.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 17(a)(2) and (3) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. §§ 77q(a)(2) and (3)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

1 Defendant admits that he is the named Defendant in this case, and that his name was misspelled in the case style.
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                 Page 2 of 9 PageID 913



       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Amended Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                II.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant is

permanently restrained and enjoined from violating Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)], and Rules 13b2-1 and 13b2-2 promulgated thereunder [17 C.F.R. §§

240.13b2-1 and 240.13b2-2], directly or indirectly, by:

       (a)     knowingly circumventing or knowingly failing to implement a system of internal

               accounting controls;

       (b)     knowingly falsifying, or causing to be falsified, any book, record, or account

               described in Section 13(b)(2) of the Exchange Act [15 U.S.C. § 78m(b)(2)]; or

       (c)     making or causing to be made a materially false or misleading statement, or by


                                                                                           Page 2
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                  Page 3 of 9 PageID 914



               omitting to state, or causing another person to omit to state, any material fact

               necessary in order to make statements made, in light of the circumstances under

               which such statements were made, not misleading, to an accountant in connection

               with:

               (1)      any required audit, review or examination of the financial statements of an

                        issuer; or

               (2)      the preparation or filing of any document required to be filed with the

                        Commission.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Amended Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Rule 13a-14

promulgated under the Exchange Act [17 C.F.R. § 240.13a-14], by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange to include a false and misleading certification with any annual or quarterly

report required to be filed with the Commission pursuant to Section 13(a) of the Exchange Act

[15 U.S.C. § 78m(a)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in


                                                                                              Page 3
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                 Page 4 of 9 PageID 915



Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Amended Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from aiding and abetting, directly or indirectly, violations of

Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, and 13a-13

[17 C.F.R. §§ 240.12b-20, 240.13a-1, and 240.13a-13] by providing substantial assistance to an

issuer in its failure to file timely with the Commission all accurate and complete information,

documents, and reports required by the rules and regulations prescribed by the Commission, or

by filing forms with the Commission containing false statements of material fact or failing to

include material information that is necessary to make the statements not misleading.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Amended Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from, directly or indirectly, aiding and abetting violations of




                                                                                           Page 4
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                    Page 5 of 9 PageID 916



Sections 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and

78(b)(2)(B)] by providing substantial assistance to an issuer that:

       (a)     fails to make and keep books, records, and accounts which, in reasonable detail,

               accurately and fairly reflect the transactions and dispositions of the assets of the

               issuer; or

       (b)     fails to devise and maintain a system of internal accounting controls sufficient to

               provide reasonable assurances that--

               (1)     transactions are executed in accordance with management’s general or

                       specific authorization;

               (2)     transactions are recorded as necessary (i) to permit preparation of financial

                       statements in conformity with generally accepted accounting principles or

                       any other criteria applicable to such statements, and (ii) to maintain

                       accountability for assets;

               (3)     access to assets is permitted only in accordance with management’s

                       general or specific authorization; and

               (4)     the recorded accountability for assets is compared with the existing assets

                       at reasonable intervals and appropriate action is taken with respect to any

                       differences.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Amended Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active


                                                                                                Page 5
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                   Page 6 of 9 PageID 917



concert or participation with Defendant or with anyone described in (a).

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

disgorgement of $86,620, representing profits gained as a result of the conduct alleged in the

Compliant, and a civil penalty in the amount of $50,000 pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.

§ 78u(d)(3)]. Defendant shall make this payment pursuant to the terms of the payment schedule

set forth in Paragraph VII below after entry of this Amended Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Jeffrey M. Mattich as a defendant in this action; and specifying that payment is made

pursuant to this Amended Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

                                                                                             Page 6
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                 Page 7 of 9 PageID 918



of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Amended Final Judgment to the United States Treasury. Defendant shall pay post-

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.


                                               VII.

       Mattich shall pay the total disgorgement and penalty due of $136,620 in five installments

to the Commission according to the following schedule: (1) a down payment of $10,000 within

10 days of entry of the original Final Judgment entered on December 3, 2018; (2) $31,655 in

each of four (4) quarterly installment payments, with each quarterly payment due on the first

day of the calendar quarter. The first quarterly installment payment of $31,655 will be due

March 1, 2019; the second will be due June 1, 2019; the third will be due September 1, 2019; and

the final quarterly payment will be due December 1, 2019. Payments shall be deemed made on

the date they are received by the Commission and shall be applied first to post-judgment interest,

which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 14 days of the

entry of Amended Final Judgment. Prior to making the final payment set forth herein, Mattich

shall contact the staff of the Commission for the amount due for the final payment.

       If Mattich fails to make any payment by the date agreed and/or in the amount agreed

according to the schedule set forth above, all outstanding payments under this Amended Final

Judgment, including post-judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the Commission without further application

to the Court.




                                                                                          Page 7
   Case 3:09-cv-02269-N Document 83 Filed 12/20/18                  Page 8 of 9 PageID 919



                                                VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Amended Final Judgment or any other judgment, order, consent order, decree or settlement

agreement entered in connection with this proceeding, is a debt for the violation by Defendant of

the federal securities laws or any regulation or order issued under such laws, as set forth in

Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Amended Final

Judgment.

                                                XI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Amended Final Judgment forthwith and without

further notice.




                                                                                             Page 8
Case 3:09-cv-02269-N Document 83 Filed 12/20/18   Page 9 of 9 PageID 920




  SIGNED December 20, 2018.


                                ____________________________________
                                DAVID C. GODBEY
                                UNITED STATES DISTRICT JUDGE




                                                                    Page 9
